                Case 20-13037-LSS             Doc 212       Filed 01/04/21       Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )    Chapter 11
                                                            )
WHITE STALLION ENERGY, LLC et al.,1                         )    Case No.: 20-13037 (LSS)
                                                            )
                          Debtors.                          )    (Jointly Administered)
                                                            )
                                                            )    Regarding Docket No. 154
                                                            )

                              NOTICE OF SERVICE OF DISCOVERY

          PLEASE TAKE NOTICE that, on December 31, 2020, counsel for Steven E. Chancellor

caused Steven E. Chancellor’s Requests For The Production Of Documents To The Agent And

Lenders to be served on the parties listed on the attached service list by electronic mail.


    Dated: January 4, 2021                             /s/ Richard W. Riley
                                                                                        2
    Wilmington, Delaware                               WHITEFORD, TAYLOR & PRESTON LLC
                                                       Richard W. Riley (DE No. 4052)
                                                       The Renaissance Centre
                                                       405 North King Street, Suite 500
                                                       Wilmington, Delaware 19801
                                                       Telephone: (302) 353-4144
                                                       Facsimile:   (302) 661-7950
                                                       Email:       rriley@wtplaw.com

                                                       -and-




1
 .        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: White Stallion Energy, LLC (2360); Alchemy Fuels, LLC (N/A); Carbo*Prill, LLC
(8385); Chili Pepper Mines, LLC (2247); Friendsville Mine LLC (8489); Liberty Mine, LLC (3730); Red Brush West,
LLC (3940); Solar Sources Mining, LLC (3628); Trust Resources, LLC (1983); Vigo Coal Land, LLC (9585); Vigo
Coal Operating Co., LLC (7462); Vigo Coal Sales, LLC (1325); Vigo Cypress Mine LLC (9409); Vigo Equipment,
LLC (5629); Vigo Sunna, LLC (7468); White Stallion – Eagle River, LLC (6743); White Stallion – Solar, LLC (9457);
White Stallion Acquisition, LLC (2298); and White Stallion Holdings, LLC (3645). The location of the Debtors’
headquarters is: 250 N. Cross Pointe Blvd., Evansville, Indiana 47715.

2
.       Whiteford, Taylor & Preston LLC operates as Whiteford Taylor & Preston L.L.P. in jurisdictions outside of
Delaware.
Case 20-13037-LSS   Doc 212   Filed 01/04/21   Page 2 of 3




                          Michael J. Roeschenthaler, Esq.
                          Kenneth J. Lund, Esq.
                          Daniel R. Schimizzi, Esq.
                          WHITEFORD TAYLOR & PRESTON L.L.P.
                          200 First Avenue, Third Floor
                          Pittsburgh, PA 15222
                          Telephone: (412) 618 - 5800
                          Facsimile:    (412) 275 - 2406
                          Email:        mroeschenthaler@wtplaw.com
                                        klund@wtplaw.com
                                        dschimizzi@wtplaw.com

                          -and-

                          Christopher A. Jones, Esq.
                          David W. Gaffey, Esq.
                          WHITEFORD TAYLOR & PRESTON L.L.P.
                          3190 Fairview Park Drive, Suite 800
                          Falls Church, Virginia 22042-4510
                          Telephone: (703) 280 9260
                          Facsimile:    (703) 280-9139
                          Email:        cajones@wtplaw.com
                                        dgaffey@wtplaw.com

                          Counsel to Steven E. Chancellor




                          2
            Case 20-13037-LSS        Doc 212    Filed 01/04/21    Page 3 of 3




                                     SERVICE LIST
David A. Felice, Esq.                          Brian A. Glasser, Esq.
Bailey & Glasser LLP                           Bailey & Glasser LLP
2916 Centerville Road, Suite 302               1055 Thomas Jefferson St. NW
Wilmington, DE 19808                           Suite 540
E-mail: dfelice@baileyglasser.com              Washington, D.C. 20007
                                               E-mail: bglasser@baileyglasser.com

Kevin Barrett, Esq.                            Kathrine A. McLendon, Esq.
Maggie B. Burrus, Esq.                         Dov Gottlieb, Esq.
Bailey & Glasser LLP                           Simpson Thacher & Bartlett LLP
209 Capitol Street                             425 Lexington Avenue
Charleston, WV 25301                           New York, NY 10017
E-mail: kbarrett@baileyglasser.com             E-mail: kmclendon@stblaw.com
 mburrus@baileyglasser.com                      dov.gottlieb@stblaw.com




                                           3
